                   Case 1:18-cr-03323-JCH Document 11 Filed 12/13/18 Page 1 of 1


                                               CLERK’S MINUTES
                                      IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                         Before the Honorable Laura Fashing, United States Magistrate Judge
                                                  Detention Hearing
Case Number:       CR 18-3323 JCH                          UNITED STATES vs. PESHLAKAI

Hearing Date:      12/13/2018                              Time In and Out:           10:19/10:31

Clerk:             N. Maestas                              Courtroom:                 Rio Grande

Defendant:         Jansen Peshlakai                        Defendant’s Counsel:       Edward O. Bustamante

AUSA               Allison Jaros                           Pretrial/Probation:        Anthony Galaz

Interpreter:       N/A
Proceedings

Defense counsel requests release to halfway house; Government requests defendant remain in custody; Officer Galaz
addresses Court regarding resources available at halfway house

Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other Ruling
☐
